Third District Court of Appeal
                               State of Florida

                          Opinion filed March 22, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2718
                         Lower Tribunal No. 03-7022B
                             ________________


                            Juan Manuel Febres,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Milton Hirsch,
Judge.

      Juan Manuel Febres, in proper person.

      Pamela Jo Bondi, Attorney General, and Douglas J. Glaid, Senior Assistant
Attorney General, for appellee.


Before ROTHENBERG, SALTER, and LOGUE, JJ.

      LOGUE, J.
      Juan Manuel Febres appeals the court’s order denying his rule 3.850 motion

for postconviction relief.   Because Febres has failed to satisfy the test for

postconviction relief under Strickland v. Washington, 466 U.S. 668 (1984), we

affirm. See Mendoza v. State, 81 So. 3d 579 (Fla. 3d DCA 2012) (noting that a

strategic or tactical decision is not a valid basis for an ineffective assistance of

counsel claim unless no competent counsel would have employed such tactics).

      Affirmed.




                                         2